BARNES, Judge,
dissenting.
I respectfully dissent. I am unable to conclude that Indiana’s Uninsured Motorist Statute requires coverage for the Bushes under these facts.
Despite the majority’s holding to the contrary, I believe this case must be controlled by our decision in Armstrong v. Federated Mutual Insurance Company, 785 N.E.2d 284 (Ind.Ct.App.2003), trans. denied. There, parents of a deceased child sought to recover underinsured motorist benefits for her death in a car accident caused by an underinsured driver, even though the child did not qualify as an insured under the parents’ policy. Armstrong, 785 N.E.2d at 291. The policy provided that it would pay “ ‘compensatory damages which an “insured” is legally entitled to recover from the owner or operator of an “uninsured motor vehicle” because of “bodily injury.” ’ ” Id. at 292. “ ‘Bodily injury’ ” was defined to mean “bodily harm, sickness or disease, including death that results.” Id. Applying rules of contract interpretation, we first held that the phrase “bodily injury” unambiguously connoted “physical damage to the body such as would result from an impact upon the body by a physical force.” Id.
Even if the phrase was ambiguous, however, we concluded after a review of other cases addressing the definition of “bodily *826injury” that the parents were not entitled to recover underinsured motorist benefits for the “loss of love and companionship” of their child. Id. at 298. Specifically, we held “that ‘bodily injury’, as used in certain insurance policies, might include an injury that is non-physical in nature, but only if said injury was the result of a direct physical impact upon the insured who seeks recovery.” Id. (citing Wayne Township Bd. of Comm’rs v. Indiana Ins. Co., 650 N.E.2d 1205, 1211 (Ind.Ct.App.1995)). Because the parents themselves did not suffer any physical impact in the accident that killed their daughter, they were not entitled to recover underinsured motorist benefits for alleged damages associated with her wrongful death. I am in full agreement with Armstrong’s, holding, because it places a logical limit upon the extent of uninsured/underinsured motorist coverage.
It is true, as the majority notes, that Armstrong concerned interpretation of an insurance policy, whereas here we must interpret a statute. Still, the principles governing both forms of interpretation are very similar. When interpreting a contract, our goal is to ascertain and enforce the intent of the parties, and clear and unambiguous language will be given its plain and ordinary meaning. Id. at 291-92. Similarly, when asked to interpret a statute we must give clear and unambiguous language its plain and ordinary meaning. City of North Vernon v. Jennings Northwest Reg’l Utils., 829 N.E.2d 1, 4 (Ind.2005). Additionally, our primary goal is to determine and give effect to the intent of the legislature. Id. “[W]e do not presume that the Legislature intended language used in a statute to be applied illogically or to bring about an unjust or absurd result.” Id. at 5.
The language we interpreted in Armstrong regarding bodily injury and damages for emotional trauma associated with a non-insured loved one’s death closely parallels and is virtually identical to the language found in Indiana Code Section 27-7-5-2(a)(l). It is logical to assume that insurers have written their uninsured and underinsured motorist provisions with the requirements of this statute in mind. Absent a compelling reason to do so, I would not adhere to one interpretation of that language for purposes of policy construction and a different interpretation for purposes of statutory construction. I see no such reason here. I believe that the definition of damages an insured is “legally entitled to recover ... because of bodily injury, sickness or disease, including death” does not include damages associated with the death of a non-insured loved one. I.C. § 27 — 7—5—2(a)(1); Armstrong, 785 N.E.2d at 292. I conclude that the majority has pushed the interpretation envelope to an extreme not contemplated by the statute. I vote to affirm the judgment of the trial court.1

. I should also note that it is not clear to me that Indiana Code Section 34-23-1-2, our Wrongful Death Statute, controls recovery for Leonard’s death; both that death and the negligent act that caused it occurred in New Mexico. Nevertheless, even if New Mexico law applied and permitted the Bushes to recover damages for Leonard's death, I believe neither the State Farm policy nor Indiana Code Section 27-7-5-2 require coverage for such damages.